DISMISS; and Opinion Filed January 19, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-00851-CV

                           FRANK A. RICHARDS, Appellant
                                       V.
                        TOM'S AUTO TRANSPORT, INC., Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-06468

                             MEMORANDUM OPINION
                       Before Justices Lang-Miers, Fillmore, and Stoddart
                                Opinion by Justice Lang-Miers
       This is an appeal from the trial court’s June 20, 2017 final judgment. The reporter’s record

in this appeal was due on August 19, 2017. On August 22, 2017, after the court reporter informed

us appellant had not requested the reporter’s record, we directed appellant to provide, within ten

days, written verification he had requested the reporter’s record and either paid the reporter’s fee

or was entitled to proceed without payment of costs. Appellant did not comply.

       On October 24, 2017, we ordered the appeal submitted without the reporter’s record and

ordered appellant to file his brief no later than November 22, 2017. See TEX. R. APP. P. 38.8(a)(1).

The brief was not filed, and appellant was directed to file the brief by December 8, 2017 or risk

dismissal of the appeal. See TEX. R. APP. P. 38.8(a)(1). Despite being cautioned the appeal could
be dismissed, appellant has yet to file his brief. Accordingly, we dismiss the appeal. See id.,

42.3(b),(c).




                                                /Elizabeth Lang-Miers/
                                                ELIZABETH LANG-MIERS
                                                JUSTICE


170851F.P05




                                             –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 FRANK A. RICHARDS, Appellant                      On Appeal from the 192nd Judicial District
                                                   Court, Dallas County, Texas
 No. 05-17-00851-CV         V.                     Trial Court Cause No. DC-15-06468.
                                                   Opinion delivered by Justice Lang-Miers.
 TOM'S AUTO TRANSPORT, INC.,                       Justices Fillmore and Stoddart participating.
 Appellee

       In accordance with this Court’s opinion of this date, we DISMISS this appeal.

       It is ORDERED that appellee Tom's Auto Transport, Inc. recover its costs of this appeal
from appellant Frank A. Richards.


Judgment entered this 19th day of January, 2018.




                                             –3–